
	
		I
		111th CONGRESS
		2d Session
		H. R. 5433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 27, 2010
			Mr. Hastings of
			 Washington (for himself, Mr.
			 Sessions, Mr. Olson,
			 Mr. Sam Johnson of Texas, and
			 Mr. Burgess) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To repeal certain provisions of the Patient Protection
		  and Affordable Care Act relating to the limitation on the Medicare exception to
		  the prohibition on certain physician referrals for hospitals and to
		  transparency reports and reporting of physician ownership or investment
		  interests.
	
	
		1.Repeal of certain provisions
			 of the Patient Protection and Affordable Care ActEffective as of the enactment of the Patient
			 Protection and Affordable Care Act, sections 6001 and 10601 (relating to
			 limitation on the Medicare exception to the prohibition on certain physician
			 referrals for hospitals) and section 6002 (relating to transparency reports and
			 reporting of physician ownership or investment interests) of such Act are
			 repealed, and the provisions of law amended or repealed by such sections are
			 restored or revived as if such Act had not been enacted.
		
